COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                     01-15-00583-CV
Style:                            The Honorable Mark Henry, County Judge of Galveston County
                                  v. The Honorable Lonnie Cox
Date motion filed*:               July 22, 2015
Type of motion:                   Appellant’s Motion to Create a Separate Docket Number for His Additional and Separate
                                  Notice of Appeal That Challenges the Denial of His Plea to Jurisdiction, and Motion to
                                  Abate the Briefing Schedule in This Temporary Injunction Appeal until the Jurisdictional
                                  Appeal under the New, Separate Docket Number is Decided
Party filing motion:              Appellant
Document to be filed:

Is appeal accelerated?      Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)


          Appellant’s (1) Motion to Create a Separate Docket Number for His Additional and Separate Notice of Appeal
          That Challenges the Denial of His Plea to Jurisdiction, and (2) Motion to Abate the Briefing Schedule in This
          Temporary Injunction Appeal until the Jurisdictional Appeal under the New, Separate Docket Number is Decided
          are denied.


Judge’s signature: /s/ Terry Jennings
                   


Date: August 6, 2015